                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LANCE LAMAR BOOTH,

                       Plaintiff,

               v.                                                     Case No. 20-C-1061

WISCONSIN DEPARTMENT OF CORRECTIONS,
DODGE CORRECTIONAL INSTITUTION, and
CONRAD MAGNO,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Lance Lamar Booth, who is currently serving a state prison sentence at Dodge

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s motion

for leave to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed an initial partial

filing fee of $6.99. On August 3, 2020, Plaintiff filed a letter advising the court that he is unable

to pay the initial partial filing fee. Therefore, the court waives the initial partial filing fee.

Plaintiff’s motion for leave to proceed without prepaying the filing fee will be granted.




          Case 1:20-cv-01061-WCG Filed 08/04/20 Page 1 of 6 Document 9
                                    SCREENING OF THE COMPLAINT

        The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where the

alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct




                                                       2

           Case 1:20-cv-01061-WCG Filed 08/04/20 Page 2 of 6 Document 9
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

                                 ALLEGATIONS OF THE COMPLAINT

        Plaintiff alleges that Conrad Magno, a dentist at Dodge Correctional Institution, performed

oral surgery on him. Plaintiff claims that the procedure involved cutting a large portion of

Plaintiff’s bone and that Magno did not use the proper tools to perform the surgery. Plaintiff

alleges that the removal of a portion of his bone was not discussed with him and was not part of

the pre-authorization form Plaintiff signed. He asserts that, as a result, he has trigeminal nerve

damage that causes numbness and chronic pain.

                                      THE COURT’S ANALYSIS

        “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The Supreme Court in Estelle v. Gamble held that

prison officials violate the Eighth Amendment when they are deliberately indifferent to a

prisoner’s serious medical needs. 429 U.S. 97, 104–05 (1976). This does not mean, however, that

every claim of inadequate medical treatment states a violation of the Eighth Amendment. To state

a claim for deliberate indifference, the plaintiff must allege “(1) an objectively serious medical

condition; and (2) an official’s deliberate indifference to that condition.” Gomez v. Randle, 680

F.3d 859, 865 (7th Cir. 2012). A medical need is considered sufficiently serious if the inmate’s

condition “has been diagnosed by a physician as mandating treatment or . . . is so obvious that

even a lay person would perceive the need for a doctor’s attention.” Roe v. Elyea, 631 F.3d 843,

857 (7th Cir. 2011) (citation omitted). To satisfy the subjective prong of the deliberate indifference
                                                   3

          Case 1:20-cv-01061-WCG Filed 08/04/20 Page 3 of 6 Document 9
standard, an inmate must allege that the defendants actually knew of a substantial risk of harm to

the inmate and acted or failed to act in disregard of that risk.” Walker v. Benjamin, 293 F.3d 1030,

1037 (7th Cir. 2002). Deliberate indifference is shown by “something approaching a total

unconcern for [the plaintiff’s] welfare in the face of serious risks, or a conscious, culpable refusal

to prevent harm.” Duane v. Lane, 959 F,2d 673, 677 (7th Cir. 1992).

        Plaintiff’s complaint does not contain any allegations that Magno was deliberately

indifferent to Plaintiff’s serious medical needs. Instead, Plaintiff’s allegations suggest that the

treatment was negligent or that Magno committed malpractice, but negligence or “malpractice

alone is not enough to meet the constitutional standard.” Walker v. Peters, 233 F.3d 494, 499 (7th

Cir. 2000); Estelle, 429 U.S. at 106 (“Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.”). In addition, dissatisfaction or disagreement

with the method of treatment does not constitute an Eighth Amendment claim of deliberate

indifference. See Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003) (disagreement with

medical professionals about treatment needs does not state a cognizable Eighth Amendment claim

under the deliberate indifference standard of Estelle v. Gamble, 429 U.S. 97 (1976)). The

reasonable inferences from Plaintiff’s allegations do not support a claim of deliberate indifference.

        Plaintiff also named the Wisconsin Department of Corrections and the Dodge Correctional

Institution as defendants but the complaint contains no allegations against these entities. In any

event, the Wisconsin Department of Corrections and the Dodge Correctional Institution are not

suable entities because they are not “persons” for the purposes of § 1983. Accordingly, Plaintiff

cannot proceed against the Wisconsin Department of Corrections and the Dodge Correctional

Institution.

        Plaintiff’s complaint will therefore be dismissed. If Plaintiff wants to proceed, he must file

an amended complaint curing the deficiencies in the original complaint as described herein. Such
                                                  4

          Case 1:20-cv-01061-WCG Filed 08/04/20 Page 4 of 6 Document 9
amended complaint must be filed on or before September 4, 2020. Failure to file an amended

complaint within this time period may result in dismissal of this action.

         Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

         IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

         IT IS FURTHER ORDERED that on or before September 4, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

         IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank prisoner

complaint form and a copy of the guide entitled “Guide to Filing Prisoner Complaints Without a

Lawyer in the United States District Court for the Eastern District of Wisconsin,” along with this

order.

         IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If



                                                 5

           Case 1:20-cv-01061-WCG Filed 08/04/20 Page 5 of 6 Document 9
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

        Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

        Dated at Green Bay, Wisconsin this 4th day of August, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge

                                                    6

          Case 1:20-cv-01061-WCG Filed 08/04/20 Page 6 of 6 Document 9
